Exhibit 10.3

[Hercules Letterhead]

Hercules Capital, Inc.

Amended and Restated 2004 Equity Incentive Plan

Performance Restricted Stock Unit Award Agreement

The undersigned (i) acknowledges receipt of an award (the “Award”) of
performance restricted stock units from Hercules Capital, Inc. (the “Company”)
under the Amended and Restated 2004 Equity Incentive Plan (the “Plan”), subject
to the terms set forth below and in the Plan; (ii) further acknowledges receipt
of a copy of the Plan as in effect on the date hereof and the currently
effective prospectus relating to such Plan; and (iii) agrees with the Company as
follows:

 

  1. Effective Date. This Agreement shall take effect as of [Grant Date], which
is the date of grant of the Award.

 

  2. Restricted Stock Unit. Subject to the terms and provisions of the Plan and
the Award, the undersigned has been granted restricted stock units (“RSUs”) for
[No. of Restricted Stock Units] RSUs at Threshold Performance, [No. of
Restricted Stock Units] RSUs at Target Performance and [No. of Restricted Stock
Units] RSUs at Maximum Performance in respect of and for the three-year
performance period beginning on January 1, 2017 and ending on December 31, 2019
(the “Performance Period”). Threshold Performance, Target Performance and
Maximum Performance are set forth in Section 7 below.

 

  3. Settlement of Award. Except as otherwise provided in this Agreement,
subject to the undersigned’s Continuous Service with the Company or an
Affiliate, the Company will settle the Award by delivering to the undersigned a
number of shares of common stock of the Company (the “Shares”) equal to the
number of RSUs earned and vested on the Vesting Date pursuant to Section 7 below
by reference to the level of achievement of the Performance Target (as defined
in Section 7). The vested portion of the Award shall be settled as soon as
reasonably practicable, and in no event later than thirty (30) days following,
the Vesting Date or, if elected, the end of the deferral period pursuant to
Section 10 below, as the case may be.

For purposes of this Agreement, “Vesting Date” shall mean the earliest to occur
of (1) the last day of the Performance Period, (2) the death or disability (as
defined in Treasury Regulation Section 1.409A-1(e)(1)) of the undersigned or
(3) the consummation of a Covered Transaction.

 

  4. Meaning of Certain Terms; Plan Controls. Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan. The
Award is subject to the applicable terms and conditions of the Plan, which are
incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. Unless otherwise stated herein, capitalized
terms used herein have the meanings set forth in the Plan.

 

  5. Nontransferability of RSUs. The RSUs acquired by the undersigned pursuant
to this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of.



--------------------------------------------------------------------------------

  6. Forfeiture Risk. If the undersigned ceases to be an employee of the Company
and its Affiliates for any reason, other than as provided in Section 7 below,
any then outstanding and unvested RSUs shall be automatically and immediately
forfeited with no compensation due to the undersigned.

 

  7. Vesting of RSUs. The RSUs shall vest in accordance with the provisions of
this Paragraph 7 as follows:

 

[Achievement of Performance Goals]    Number of RSUs Vesting     % or greater

 

(“Maximum Performance”)

   [No. of Restricted Stock Units]     % or greater

 

(“Target Performance”)

   [No. of Restricted Stock Units]     % or greater

 

(“Threshold Performance”)

   [No. of Restricted Stock Units] Less than     %    0

For purposes of this Agreement, “Performance Target” shall mean [description of
applicable Performance Target]. For Performance Target achievement between the
percentage points shown on the chart above, the number of RSUs that vest shall
be determined by linear interpolation.

Notwithstanding the foregoing, no RSUs shall vest on any Vesting Date if the
undersigned terminates Continuous Service prior to such Vesting Date; provided,
however, that upon the death or disability (as defined in Treasury Regulation
Section 1.409A-1(e)(1)) of the undersigned or the consummation of a Covered
Transaction, the Award shall vest based on the actual level of attainment of the
Performance Target as of the date of such death, disability, or Covered
Transaction. In the event of a Covered Transaction, but only to the extent
permissible under Code Section 409A and the regulations promulgated thereunder,
the Company may require that any amounts delivered, exchanged or otherwise paid
in respect of outstanding RSUs be placed in escrow or otherwise made subject to
such restrictions as the Company deems appropriate, provided, that any such
escrow or other restrictions shall not cause the RSUs to be out of compliance
with Code Section 409A and the regulations promulgated thereunder or not be
exempt from Code Section 409A and the regulations promulgated thereunder.
References in this Agreement to the RSUs shall refer, mutatis mutandis, to any
such restricted amounts.

Following the completion of the Performance Period or, in respect of any earlier
Vesting Date, the Company shall review and certify in writing whether, and to
what extent, the



--------------------------------------------------------------------------------

Performance Target has been achieved and calculate and certify in writing the
portion (if any) of the RSU which shall vest based upon the level of achievement
of the Performance Target.

 

  8. [[For use if Award is eligible to receive dividend equivalents] Dividend
Shares, etc. The undersigned shall be entitled to receive dividend equivalents
on all outstanding RSUs payable in [cash][shares of Stock]. Any such dividend
equivalents shall be deemed to be hypothetically reinvested at fair market value
in shares of Stock on the date on which any such dividend is paid by the Company
on its Stock (“Dividend Shares”), unless the participant has filed an election
with the Committee in the form prescribed by the Committee to not have dividend
equivalents hypothetically reinvested in shares of Stock, in which case dividend
equivalents shall be accumulated and paid in cash at the time provided
below. Dividend Shares shall be deemed to constitute outstanding shares for
purposes of subsequent dividend payments by the Company. Dividend Shares and/or
accumulated cash, as the case may be, shall be settled and delivered on the date
that the RSUs to which they relate are settled and delivered if, and only to the
extent that, the related RSU vests. The actual number of shares of Stock for
which Dividend Shares are credited and paid and/or the actual amount of
accumulated cash paid, as the case may be, shall, in accordance with the
principles set forth in Section 7A(D) of the Plan, be determined by the
Compensation Committee at the end of the applicable Performance Period by
reference to, and taking into account, only the actual level or levels of
performance achieved by the Company, the undersigned or otherwise. To the extent
that all or any portion of the related RSU does not vest or is forfeited any
Dividend Shares and/or accumulated cash, as the case may be, corresponding to
the portion of the RSU that does not vest or is forfeited shall similarly not
vest and be forfeited by the undersigned without any compensation therefore.]

 

  9. Sale of Vested Shares. The undersigned is free to sell any Share once it
has been transferred to the undersigned in settlement of any vested RSU, subject
to (i) satisfaction of any applicable tax withholding requirements with respect
to the settlement of such RSU; (ii) the completion of any administrative steps
(for example, but without limitation, the transfer of certificates) that the
Company may reasonably impose; and (iii) applicable requirements of federal and
state securities laws. [[For use if Award is subject to a holding period.]
Notwithstanding the foregoing, the undersigned agrees that he or she shall be
subject to a post-vesting holding period and shall not be permitted to sell,
transfer, encumber or otherwise dispose of any of the Shares until the earliest
to occur of (i) the first (1st) anniversary of the last day of the Performance
Period, (ii) the consummation of a Covered Transaction or (iii) the date of the
undersigned’s death or disability (as defined in Treasury Regulation
Section 1.409A-1(e)(1)); provided that this paragraph shall not prevent the
undersigned from disposing of Shares to the Company in connection with the
satisfaction of any applicable tax withholding requirements with respect to the
settlement of such RSU. Any transfer of Shares in violation of this paragraph
shall be null and void, and the undersigned shall immediately forfeit such
Shares with no compensation due to the undersigned.]

 

  10.

Deferral Election. If the undersigned has filed a deferral election with the
Company in the form prescribed by the Committee pursuant to which the
undersigned has elected to defer the settlement of the Award until (a) the first
(1st) anniversary of the last day of the Performance Period, (b) the fifth
(5th) anniversary of the grant date or (c) the termination of the undersigned’s
Continuous Service (provided that such termination constitutes a “separation
from service” within the meaning of Code Section 409A), the settlement of the



--------------------------------------------------------------------------------

Award shall be deferred until such date. Notwithstanding the foregoing, upon
(i) the undersigned’s termination of Continuous Service (provided that such
termination constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations promulgated thereunder), (ii) death or
disability (as defined in Treasury Regulation Section 1.409A-1(e)(1)) or
(iii) the consummation of a Covered Transaction (provided that such Covered
Transaction constitutes a “change in the ownership or effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company, in each case within the meaning of Code Section 409A and the
regulations promulgated thereunder), the Award shall be settled as soon as
reasonably practicable following the date of such termination, death, disability
or Covered Transaction, but in no event more than thirty (30) days following
such date; provided, however, that if the undersigned is terminated for Cause
(as defined below) during any such deferral period, the entire Award shall be
immediately forfeited with no compensation due to the undersigned.

For purposes of the Award, “Cause” means, (a) if the undersigned is party to an
effective employment, consulting, severance or similar agreement with the
Company or any of its Affiliates, the meaning of such term as defined therein;
(b) if the undersigned is not a party to an effective employment, consulting,
severance or similar agreement or if no definition of “Cause” is set forth in
the applicable employment, consulting, severance or similar agreement, “Cause”
means (i) engaging in (A) willful or gross misconduct or (B) willful or gross
neglect; (ii) failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or its Affiliates; (iii) the
commission of a felony or a crime involving any of the following: moral
turpitude, dishonesty, breach of trust or unethical business conduct; or the
commission of any crime involving the Company or its Affiliates; (iv) fraud,
misappropriation or embezzlement; (v) a material breach of the undersigned’s
employment agreement (if any) with the Company or its Affiliates; (vi) acts or
omissions constituting a material failure to perform substantially and
adequately the duties assigned to the undersigned; (vii) any illegal act
detrimental to the Company or its Affiliates; or (viii) repeated failure to
devote substantially all of the undersigned’s business time and efforts to the
Company if required by the undersigned’s employment agreement (if any).

Awards deferred pursuant to a deferral election and Section 7B of the Plan
represent an unfunded and unsecured promise to pay on behalf of the Company. The
right of any Participant to receive payments from the Company pursuant to a
deferral election shall be no greater than the right of any general unsecured
creditor of the Company or any Affiliate.

 

  11.

Code Section 409A. Awards under the Plan are intended either to qualify for an
exemption from Code Section 409A or to comply with the requirements thereof, and
shall be construed accordingly. Notwithstanding anything in the Plan or any
Award or agreement thereunder to the contrary, any payments or benefits due
under the Plan or any Award or agreement thereunder that constitute non-exempt
“deferred compensation” (as defined in Code Section 409A) that are otherwise
payable by reason of a termination of Continuous Service will not be paid or
provided until a Participant has undergone a “separation from service” (as
defined in Code Section 409A) and if a payment or benefit provided for in the
Plan or any Award or agreement thereunder would be subject to additional tax
under Code Section 409A if paid within six (6) months after a Participant’s
separation from service, then such payment or benefit shall not be paid (or
commence) during the six-month period immediately following such Participant’s
separation from



--------------------------------------------------------------------------------

  service except as provided in the immediately following sentence. In such an
event, any payment or benefits that otherwise would have been made or provided
during such six-month period and that would have incurred such additional tax
under Code Section 409A shall instead be paid or provided in a lump sum payment
on the first day following the termination of such six-month period or, if
earlier, within ten days following the date of the Participant’s death. A
Participant’s right to receive any installment payments under the Plan shall be
treated as a right to receive a series of separate payments and accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Code Section 409A. None of the Company, its
Affiliates or their respective directors, officers, employees or advisors will
be held liable for any taxes, interest or other amounts owed by any Participant
as a result of the application of Code Section 409A.

 

  12. Certain Tax Matters. The undersigned expressly acknowledges the vesting or
settlement of the RSUs acquired hereunder [[For use if Award is eligible for
dividend equivalents] (including, without limitation, any Dividend Shares)] may
give rise to “wages” subject to withholding. The undersigned expressly
acknowledges and agrees that the rights hereunder are subject to the undersigned
promptly paying to the Company in cash (or by such other means as may be
acceptable to the Compensation Committee in its discretion, including by the
delivery of previously acquired Shares or by the withholding of Shares from the
settlement of any RSU hereunder) all taxes required to be withheld in connection
with the settlement of the Award.

 

  13. Certain Changes; Rights as a Stockholder. The number and class of shares
of Stock or other securities which are distributable to the undersigned with
respect to any RSU covered by this Award shall be adjusted proportionately or as
otherwise appropriate to reflect any increase or decrease in the number of
issued shares of Stock resulting from a stock split, spin-off, split-off,
recapitalization, capital reorganization, reclassification of shares of Stock,
merger or consolidation, or any like capital adjustment, or the payment of any
Stock dividend, and/or to reflect a change in the character or class of shares
covered by the Plan arising from a readjustment or recapitalization of the
Company’s capital stock, in each case as determined by the Board or the
Committee.

 

  14. Additional Restrictions; Amendments; No Right to Continuous Service. The
Company may impose additional conditions or restrictions on the Award as it
deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws. The Company shall not be
obligated to issue or deliver any Stock if such action violates any provision of
any law or regulation of any governmental authority or national securities
exchange. The Company may amend the terms of this Award to the extent that it
deems appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Board or the Committee. Nothing in this Award shall
confer on the undersigned the right, express or implied, to continued Continuous
Service or interfere in any way with the absolute right of the Company or its
Affiliates to terminate the undersigned’s Continuous Service at any time.

 

  15.

Cooperation Following Termination of Continuous Service. The undersigned agrees
to cooperate with the Company and its Affiliates following the termination of
the undersigned’s Continuous Service for any reason by making himself/herself
reasonably available to testify on behalf of the Company and its Affiliates in
any action, suit or proceeding, whether civil, criminal, administrative or
investigative, and to assist the



--------------------------------------------------------------------------------

Company and its Affiliates in any such action, suit or proceeding by providing
information and meeting and consulting with the Company’s and its Affiliates’
representatives or counsel as requested; provided, however, that such
cooperation or participation does not materially interfere with the
undersigned’s then current professional activities. The Company agrees to
reimburse the undersigned, on an after-tax basis, for all reasonable expenses
actually incurred in connection with his or her provision of testimony or
assistance.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Very truly yours, HERCULES CAPITAL, INC. By  

 

  Melanie Grace   General Counsel, Chief Compliance Officer and Secretary

 

Dated:  

 

The foregoing Restricted Stock Unit

Award Agreement is hereby agreed to and accepted:

 

By  

 

  [Signature of Grantee]

 

Print Name